DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The claimed subject matter. i.e., A  foamable halogenated polymer formulation comprising: from 0.1 to 0.6 percent by weight of a blowing agent;  from 25 to 75 percent by weight of a first stage polymer portion in the multi-stage polymer which comprises units derived from at least one non-functional ethylenically unsaturated monomer in the presence of water and a surfactant in an emulsion polymerization reactor, and wherein said first polymer stage is free from any units derived from any functionalized monomers; and from 25 to 75 percent by weight of a second stage polymer portion in the multi-stage polymer which comprises 90 to 99.6 mole % units derived from one or more non-functional ethylenically unsaturated monomer(s) and 0.4 to 10 mole % units derived from one or more functionalized ethylenically unsaturated monomer(s) subsequently fed into the emulsion polymerization reactor in the presence of the first stage polymer, wherein the functionality is selected from the group consisting of -keto esters, -keto amides, 3-diketones, cyanoacetic esters, malonates, nitroalkanes, -nitro esters, sulfonazides, thiols, thiol-s-triazines, and amine, where the functionality is incorporated into second stage polymers by polymerizing, ethylenically unsaturated monomers containing these 
Specifically, the original specification does not disclose the foamable compositions that contain from 25  percent by weight of a first stage polymer portion and from 25 wt % of the second stage polymer potion. 
From this recitation the compositions appears to comprise at least 25 wt % of the first stage polymer and at least 25 % of  the second stage polymer for the total of at least 50 % of the foamable compositions.  However, the entire disclosure only provides for from 0.05 to 20 phr of PVC of the entire multi-stage polymer. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
The clause “the multistage emulsion processing aid” recited in claim 19 lacks expressed antecedent basis. 
The recitation of “from 25 to 75 percent by weight of a first stage polymer portion in the multi-stage polymer …; and from 25 to 75 percent by weight of a second stage polymer portion in the multi-stage polymer” is confusing since it is not apparent what is referred to as  “the multi-stage polymer.”
It is not further apparent what exactly constitutes the compositions that only positively recited the blowing agent and then potions of the multi0stage polymer., without even requiring the multi-stage polymer being present in the composition. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 21 recites the amounts of blowing agent that are identical to the amounts recited in the base claim 19, thus not further limiting the base claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant's arguments filed 1-20-2020 have been fully considered but they are not persuasive. The only arguments presented by the applicants is the statement that the amendments to the claims overcome rejections under 35 USC 112.  As discussed above, this is not the case and  the claims are still rejected under several provisions of 35 USC 112. 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner




ISZ